Title: From George Washington to David Humphreys, 10 October 1787
From: Washington, George
To: Humphreys, David



My dear Humphreys,
Mount Vernon Octr 10th 1787.

Your favor of the 28th Ult. came duly to hand, as did the other of June. With great pleasure I received the intimation of your spending the Winter under this roof. The invitation was not less sincere than the reception will be cordial. The convention shall be, that in all things you shall do as you please—I will do the same—No ceremony shall be observed—nor any restraint be imposed on any one.
The Constitution that is submitted, is not free from imperfections; but there are as few radical defects in it as could well be expected, considering the heterogenious mass of which the Convention was composed—and the diversity of interests which were to be reconciled. A Constitutional door being opened, for future alterations and amendments, I think it would be wise in the People to adopt what is offered to them; and I wish it may be by as great a majority of them as in the body that decided on it; but this is hardly to be expected, because the importance, and sinister views of too many characters will be affected by the change. Much will depend however on literary abilities, & the recommendation of it by good pens, should it be openly, I mean publicly attacked in the Gazettes. Go matters however as they may, I shall have the consolation to reflect, that no objects but

the public good, and that peace & harmony which I wished to see prevail in the Convention, ever obtruded, even for a moment, in my mind, during the whole session lengthy as it was. What reception this State will give to the proceedings (thro’ the great territorial extent of it) I am unable to inform you. In these parts of it, it is advocated beyond my expectation. The great opposition, if great is given, will come from the Counties Southward and Westward; from whence I have not, as yet, heard much that can be depended on.
I condole with you on the loss of your parents, but as they lived to a good old age you could not be unprepared for the shock; tho’ there is something painful in bidding an adieu to those we love, or revere, when we know it is a final one. Reason, religion & Philosophy may soften the anguish, but time alone can irradicate it.
As I am beginning to look for you, I shall add no more at present, but the best wishes of the family, and the affecte regards of your Sincere friend and Obedt Hble Servt

Go: Washington

